Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (Figures 8-11), corresponding claims 1-12 and 14-17 in the reply filed on 04/09/2021 is acknowledged. However, Examiner considers to rejoin claim 13 to the elected invention because it reads on the elected invention. Thus, Claims 1-17 are examined below and claims 18-20 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without transverse in the reply filed on 04/09/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 is considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the knockout punch tool including a movable piston in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a quick connect mechanism" in claim 1, line 6 is a relative term which renders the claim indefinite.  The term or language "quick" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examples, a robot can remove and reattach the connector from the draw stud in few seconds, a technician can do this step in 10 minutes, or an expert has all available tools to work this step and it can be done in 1-2 minutes. So it is not clear what scope should be given this language “quick” in the term. The language of “quick” used through the claims is suggested to be deleted.
 All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 (including the withdrawn claims) of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,549,445 hereinafter the patent’s 445. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all structures of Claims 1-20 of this pending application are found in Claims 1-18. Patent No. 10,549,445. The differences between the claims of the pending application and the claims of U.S. Patent No. 10,549,445 are worded differently (for an example, claim 1 of this pending application recites a portion of claim 1 of U.S. Patent No. 10,549,445. The claim 1 of U.S. Patent No. 10,549,445 has more limitations that are found in at least of the claims 2-9 of this pending application, therefore they are not patentably distinct from each other).
Since claims 1-20 of this application are anticipated by claims 1-18 of the patent (US 10,549,445) and it is not patentably distinct from the claims of the patent (US 10,549,445). This is a non-statutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenken (US 2014/0251104).
Regarding claim 1, as best understood, Frenken shows an apparatus (Figures 1-14) for creating holes in a workpiece (Para. 5), the apparatus comprising: 
a knockout punch tool (8) including a movable piston (19, 20); and
a draw stud assembly (a screw 43 and a mount part 15, Figure 14), wherein the draw stud includes:
a connector (15) attachable to the movable piston (Figures 4-5), a draw stud (43), and a “quick” connect mechanism including mating first and second thread segments  on the connector and the draw stud, respectively(a crew opening 42 of the mount part 15 and a thread of the screw 43, Figure 14);
wherein the connector and the draw stud are capable of being movable between a first relative orientation where the mating first and second thread segments are misaligned to permit axial movement between the connector and the draw stud (prior threading the screw 43 into the mount part 15, the threads are misaligned and the screw is partially into the screw opening of the mount part 15), and a second relative orientation where the mating first and second thread segments are aligned and engaged to inhibit axial movement between the connector and the draw stud (when the screw 43 is fully screwed in the mount part 15).
Regarding claim 2, Frenken shows that the connector includes a protrusion (Figures 5 and 14, an end portion of the mount part 15 has a protrusion into a secure part 16 of the punching device), and wherein the protrusion enables the connector to be attachable to the movable piston (Figures 4-5).
Regarding claim 3, Frenken shows that the “quick” connect mechanism further includes a control thread segment (Figure 14 below, the first thread or pitch) adjacent the first thread segment, wherein the control thread segment inhibits the connector and the draw stud from being moved from the first relative orientation (misalignment threads, see the discussion in claim 1 above) to the second relative orientation (alignment threads, see the discussion in the claim 1 above) when the control thread segment is circumferentially aligned with any threads in the other of the first thread segment or the second thread segment (when the screw 43 is fully inserted into the mount part 15, the first pitch or thread can’t move from misalignment to alignment with other threads).

    PNG
    media_image1.png
    433
    741
    media_image1.png
    Greyscale

Regarding claim 4, Frenken shows that the control thread segment is located on the draw stud axially adjacent the second thread segment (Figure 14 above, when the screw 43 is into the mount part 15, the control thread of the crew 43 is adjacent to the thread opening 42).
Regarding claim 6, Frenken shows that the draw stud includes a first end (having a screw head) and a second end (a screw shaft) opposite the first end, and wherein the control thread segment is on the second end (Figure 14 above).
Regarding claim 7, Frenken shows that the control thread segment is adjacent the second thread segment (Figure 14 above, when the screw 43 is into the mount part 15, the control thread of the crew 43 is adjacent to the thread opening 42).
Regarding claim 8, Frenken shows that the draw stud defines a longitudinal axis (Figure 1 above), and wherein the connector and the draw stud are relatively rotatable about the longitudinal axis between the first relative orientation and the second relative orientation (see the discussion in claim 1 above).
Regarding claim 16, Frenken shows that the connector includes a cylindrical body (Figure 14 above), and wherein the first thread segment is defined within a cylindrical bore in the cylindrical body (Figure 14 above).
Regarding claim 17, Frenken shows that the connector includes a ball-shaped portion extending from an end of the cylindrical body opposite the cylindrical bore (since claim is required a ball-shaped PORTION, Figure 14 above, the protrusion is arcuate or curved, it is a ball-shaped portion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frenken in view of Kato (US 6685411).
Regarding claim 5, Frenken shows all of the limitations as stated in claims 1 and 3 above, but Frenken fails to show that a thickness of the control thread segment is greater than a pitch between individual threads in either the first thread segment.
Kato shows a stud screw (bolt 101, Figures 1-2) including a thread segment (103D) and a control thread (a guide boss 104, Figure 2), wherein a thickness of the control thread is greater than the pitch between the individual threads.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the stud bolt of Frenken to have a control thread that has a thickness greater than the pitch between the individual threads, as taught by Kato, in order to help correcting a bolt to be obliquely screwed into a thread hole (screw opening) (Co. 2, lines 1-23 of Kato).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Frenken in view of Fitzpatrick (US 1315107).
Regarding claim 9, Frenken shows all of the limitations as stated in claims 1 and 8 above except a stop member that is coupled to the draw stud and engageable with an unthreaded portion on the connector to limit an extent to which the connector is rotatable relative to the draw stud in a first direction, and a notch adjacent the unthreaded portion into which the stop member is receivable to limit an extent to which the connector is rotatable relative to the draw stud in a second direction opposite the first direction.
Fitzpatrick shows a bolt system (Figures 1-5) including a bolt (1), a connector (nut 3), a stop member (a pin 8 for stopping rotation the bolt relative to the nut) that is coupled to the connector and engageable with an unthreaded portion on the bolt (a conical end portion of a slot for receiving the pin 8, Figure 1, the conical end portion does not have any thread portion) to limit an extent to which the connector is rotatable relative to the draw stud in a first direction (for an example a counter clockwise), and 
a notch (the slot of the bolt for receiving the pin 8, Figure 1) adjacent the unthreaded portion (Figure 1) into which the stop member is receivable to limit an extent to which the connector is rotatable relative to the draw stud in a second direction opposite the first direction (for an example a clockwise).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the stud bolt of Frenken to have a notch and a stop member, as taught by Fitzpatrick, in order to be securely locked a bolt (the draw stud) to a connector (a nut) while the bolt loose (Col.1, lines 10-30 of Fitzpatrick).
Regarding claim 10, the modified device of Frenken shows that the stop member is coupled to the connector and adjacent the first thread segment (Figure 1 of Fitzpatrick), and wherein the notch and the unthreaded portion are defined on the draw stud (Figure 1 of Fitzpatrick, the slot and the conical end portion are on the bolt).
Regarding claim 11, the modified device of Frenken shows that the draw stud includes a first end (a bolt head) and a second end (a screw shaft) opposite the first end, and wherein the notch is defined in the second end of the draw stud (Figure 1 of Fitzpatrick).
Claims 1, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frenken in view of Andrews (US 3842877).
Regarding claims 1 and 12, Frenken shows all of the limitations as stated in claim 1 above except third and fourth thread segments on the connector and the draw stud, respectively.
Andrews shows a quick fastening screw device (Figures 1-5) including three thread segments on each the screw (11’, Figure 3 below and Examiner labels 1-6) and a connector member (19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the stud bolt and the connector of Frenken to three thread segments on each bolt and connector, as taught by Andrews, in order to be quick fastened or removed the bolt into the connector.

    PNG
    media_image2.png
    422
    468
    media_image2.png
    Greyscale

In doing so, the connector and the draw stud are movable between a first relative orientation where the mating first and second thread segments are misaligned to permit axial movement between the connector and the draw stud (the bolt is inserted into the connector bore and the threads are misalignment of Andrews), and a second relative orientation where the mating first and second thread segments are aligned and engaged to inhibit axial movement between the connector and the draw stud (when the bolt is fully screwed in the mount part or the connector).
Regarding claim 13, the modified device of Frenken shows that the connector defines a longitudinal axis (an axis of the center bore 18’, Figure 3 of Andrews above), and wherein the first and third thread segments on the connector are in facing relationship on opposite sides of the longitudinal axis (Figure 3 of Andrews above).
Regarding claim 14, the modified device of Frenken shows that the quick connect mechanism further includes fifth and sixth thread segments on the connector and the draw stud, respectively (Figure 3 of Andrews above), wherein the first, third, and fifth thread segments are equally spaced around the longitudinal axis of the connector, and wherein the second, fourth, and sixth thread segments are equally spaced around a longitudinal axis on the draw stud (Figure 3 of Andrews above).
Regarding claim 15, the modified device of Frenken shows that the quick connect mechanism further includes first and second unthreaded portions of the connector and the draw stud, respectively (Figures 3 of Andrews above, the unthreaded portions are between the thread segments 16’, 22’), wherein the first thread segment is in facing relationship with the second unthreaded portion of the draw stud when in the first relative orientation, and wherein the second thread segment is in facing relationship with the first unthreaded portion of the connector when in the first relative orientation (Figure 3 of Andrews above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        4/15/2021